Title: To James Madison from Henry Lee, 17 November 1813
From: Lee, Henry
To: Madison, James


        
          My dear sir
          Barbadoes Novr. 17th. 13
        
        In a former letter, the only one I have written to you, I proffered my grateful & cordial thanks for the kindness you exemplified to me when with one foot in the grave; & intimated that my prospect of restoration to my former state of health was consoling, tho uncertain.
        Since that period, I have successively experienced the ebbs & floods common to continued disease, which confound my hopes & leaves in incertitude the issue which awaits me.
        Had I selected some temperate climate in the south of Europe instead of this tropical region, I believe my recovery would have ensued. It is now I fear too late, & was it not the expence of the change comports not with my finances. This island affords a very agreable residence, the people are generally easy in their circumstances, the upper circle affluent polite & sensible, the Governor Sir George Beckwith bred up in america under Sir Guy Carleton; afterwards Lord Dorchester, combines in his character the finished gentleman, the good soldier & sagacious statesman.
        He has been for many years Governor in this & other islands & enjoys uninterrupted popularity in all of them from his unvarying respect to the public good & his beneficent regard to the comfort of individual whenever they fall under his official cognizance.
        I owe to him a heavy debt of personal gratitude for the kindness with which he received me & continues to treat me.
        Whenever we meet, the existing war is sure to become the topic of our mutual sorrow which always concludes with ingenuous discussions on the easiest way to restore peace, to the effectuation of which, no two men in our respective countrys can possibly surpass our zeal & sincerity.
        By the american papers which sometimes tho rarely get here, I think I discover that the war begins to become more active & to be accompanied with encrease of venom. This latter feature, will among other good following the change of Dearborn for Wilkinson, I trust be assuaged.
        The indulgence of the angry passions in war tends to arrest rather to advance victory the great desideratum of all who fight. In the oeconominy of us frail mortals, the almighty creator has indissolubly entwined in all our pursuits obedience to the dictates of humanity as one efficient mean of success. In war, this natural combination is ever to be ascertained & can be satisfactorily demonstrated from a critical examination of the multifarious campaigns in ancient & modern times, as leading to victory. If Wilkinson be as great at the head of armys, as I hope he will be found, we shall soon find urbanity in manner & kindness in effect substituted for the abuse &

roughness bordering on atrocity heretofore too prevalent. And we shall emphatically learn from his conduct that the sure command of the lakes best advances offense as it also best secures defence.
        But really my heart so honestly deplores the war, that I turn with delight to its only pleasant part—how can its conclusion be most easily effected?
        I ask with avidity whether there is no ground to expect peace, & I further ask, what have our ministers done in Russia? The london papers abound here & when I can I read them attentively, especially whenever they touch our war.
        The tenor & purport of all I have seen, ministerial or opposition, prove incontestibly that the principle respecting seamen which we contend for, never will be ceded—the loss of Canada will not affect the question—they would yeild a dozen Canadas if they had them, sooner than yeild a principle deemed to be vital & based on immemorial usage, a principle, which too we shall support, as soon as we rival them in maritime greatness.
        If then the loss of Canada &c&c, their only territory we can assail, will not induce compliance with our demand, why prosecute the war? why humble & impoverish ourselves in an unavailing contest? Indeed my dear sir, give peace to our land & concord to our citizens. It belongs to the goodness of your heart, it is due to the misery of your country & it may be readily & honorably effected I not only hope, but beleive.
        However as I mean to write on this interesting subject to Mr. Monroe & some few friends, I will not trespass longer on your time, which I fear my anxious zeal has already led me to engross too far. I will only add that whether war be soon stopped, or whether the thread of my life be soon cut, I shall continue to regard your kindness to me with unchanging gratitude, & shall never cease to love honor & respect you to my last sigh. I have the honor to be my dear sir with every sentiment of respect your faithful friend & obliged hum: sert
        
          Henry Lee
        
      